DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 August 2022 has been entered.
 
Status of the Claims
Based on the current set of claims (Claims, 02 August 2022), Claims 1-16, 18-23, and 25-30 are pending and Claims 17 and 24 are canceled.
Based on the current set of claims (Claims, 02 August 2022), Claims 31 and 32 are new.  The subject matter of Claim 31 and Claim 32 are supported by the originally-filed Specification (Specification, 24 June 2020, ¶103 & ¶98).
Based on the current set of claims (Claims, 02 August 2022), Claims 1, 9, 10, 11, 19, 21, 22, 23, and 27 are amended. The amendments corresponding to Claims 1, 9, 21, and 27 are narrowing and supported by the originally-filed Claims (Claims, 24 June 2020).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 21, 27, 28, and 31 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Lindoff et al.( US 20210337528 A1 using the filing date of 09 January 2019 corresponding to PCT/EP2019/050390; hereinafter referred to as “Lindoff”).
Regarding Claim 1, Lindoff discloses an apparatus configured for wireless communication, the apparatus comprising: 
an interface configured to (¶100 & Fig. 3, Lindoff discloses a client device 300 comprising a transceiver 304) receive downlink control information (DCI) via an entity of a plurality of entities (¶103-104 & Fig. 5 (502), Lindoff teaches receiving, by a client device 300 from a network access node 100, a first data channel corresponding to a first Transmit/Receive Point (TRP) and a second data channel corresponding to a second TRP); and
at least one processor coupled to the interface (¶100 & Fig. 3, Lindoff discloses a client device 300 comprising a processor 302 coupled to the transceiver 304) and configured to determine, by the UE based on the DCI, schedule information for multiple transmissions on different entities of the plurality of entities (¶103-104 & Fig. 5 (502), Lindoff teaches determining, by a client device 300 based upon downlink control information (DCI) received from a network access node 100, first control information indicating a first data channel and second control information indicating a second data channel on which a first data packet and second packet are scheduled to be transmitted respectively) and a repetition pattern (¶107-108 & Fig. 5 (510 & 512), Lindoff teaches that the DCI indicates the time-frequency resources where a first data packet and second data packet are scheduled.  Fig. 7 and Fig. 8, Lindoff indicates the pattern of both transmissions in the time-frequency domain) indicating that a channel is repeated over a set of one or more entities of the plurality of entities (¶103-104 & Fig. 5 (502), Lindoff teaches that the DCI indicates received from a network access node 100, a first data channel corresponding to a first Transmit/Receive Point (TRP) and a second data channel corresponding to a second TRP), and a format/location of the channel per entity (¶107-108 & Fig. 7 and Fig. 8, Lindoff teaches that the DCI indicates the time-frequency resources where the first packet and the second packet are transmitted by the first TRP and the second TRP respectively.  Examiner correlates an indication of the time-frequency resources of the first packet and the second packet as an indication of "a format of the channel per entity").
Regarding Claim 3, Lindoff discloses the apparatus of claim 1.
Lindoff further discloses the multiple transmissions correspond to a channel (¶103-104 & Fig. 7 & Fig. 8, Lindoff teaches the transmission of a first data packet and a second data packet occur over a set of time-frequency resources.  Examiner correlates the time-frequency resource over which both data packets are transmitted as "a channel"); and the channel includes Physical Downlink Shared Channel (PDSCH), Physical Uplink Control Channel (PUCCH), Physical Uplink Shared Channel (PUSCH), or Physical Random Access Channel (PRACH) (¶115-117 & Table 2, Lindoff discloses that the time-frequency resources may include a Physical Downlink Shared Channel and a Physical Uplink Control Channel).
Regarding Claim 4, Lindoff discloses the apparatus of claim 1.
Lindoff further discloses each of the multiple transmissions scheduled on the different entities include a same content (¶103-104 & Fig. 5 (502), Lindoff teaches that the first data packet and the second data packet may be the same data packet), content correlated to content of others of the multiple transmissions (¶103-104 & Fig. 5 (502), Lindoff teaches that the first data packet and the second data packet may each contain the same data where the packets are correlated by redundancy version), or independent content from the others of the multiple transmissions.
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 1.
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 1.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 1.
Regarding Claim 28, Lindoff discloses the method of claim 27.
Lindoff further discloses the DCI is received via a different entity from the entities via which the multiple transmissions are scheduled (¶103-104 & Fig. 5 (502), Lindoff discloses that the DCIs received from a network access node 100 and may schedule multiple transmissions from at least two Transmit/Receive Points (TRPs)).
Regarding Claim 31, Lindoff discloses the apparatus of claim 1.
Lindoff further discloses the repetition pattern is included in the scheduling information (¶103-104 & Fig. 5 (502), Lindoff discloses that the DCI comprises a first control information that schedules a first data packet on a first data channel and second control information that schedules a second data packet on a second data channel), and wherein the repetition pattern comprises an indicator configured to indicate Physical Downlink Shared Channel (PDSCH) repetition (¶103-104 & Fig. 5 (502), Lindoff discloses that the transmissions occur on a first data channel and a second control information) and Physical Uplink Control Channel (PUCCH) repetition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Miao et al. (US 20210320775 A1; hereinafter referred to as “Miao”).
Regarding Claim 2, Lindoff discloses the apparatus of claim 1.
However, Lindoff does not explicitly disclose scramble, by a dedicated radio network temporary identifier (RNTI), the scheduling information of multiple transmissions on different entities; and the dedicated RNTI is different from an RNTI that is configured to scramble a single transmission on a single entity.
Miao, a prior art reference in the same field of endeavor, teaches scramble, by a dedicated radio network temporary identifier (RNTI), the scheduling information of multiple transmissions on different entities (¶227-230, Miao teaches scrambling, using a specific radio network identifier (RNTI), downlink control information where the specific RNTI is used to instruct the UE that multi-TRP operation is enabled); and the dedicated RNTI is different from an RNTI that is configured to scramble a single transmission on a single entity (¶227-230, Miao teaches that the specific RNTI is different than the Cell RNTI (C-RNTI) that is used for regular scheduling).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by scrambling, by a dedicated radio network temporary identifier (RNTI), the scheduling information of multiple transmissions on different entities and further requiring that the dedicated RNTI is different from an RNTI that is configured to scramble a single transmission on a single entity as taught by Miao because the reliability of data transmission is improved when using multiple transmission reception points (TRPs) (Miao, ¶8).
Claim 5-7 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Chang et al. (US 20200022218 A1; hereinafter referred to as “Chang”).
Regarding Claim 5, Lindoff discloses the apparatus of claim 1.
However, Lindoff does not explicitly disclose the at least one processor is configured to: decode the DCI; and based on the decoded DCI, identify a repetition pattern; and the repetition pattern indicates a channel is repeated over a set of one or more entities and a format/location of the channel per entity.
Chang, a prior art reference in the same field of endeavor, teaches the at least one processor is configured to: 
decode the DCI (¶53 & Fig. 4 (410), Chang teaches decoding the DCI); and 
identify a repetition pattern based on the decoded DCI (¶53 & Fig. 4 (430), Chang teaches identifying a repetition number based upon decoding the DCI.  ¶53 & Fig. 4 (410), Chang teaches that the repetition number is indicated by a value which further indicates a repetition pattern of transmitted and/or received data or control information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by decoding the DCI and identifying a repetition pattern based on the decoded DCI as taught by Chang because enhancing or extending the coverage of a cell can not only enhance the link quality of the PDSCH but can also reduce the number of next generation node Bs (gNBs) that are deployed, which can reduce the deployment cost (Chang, ¶25).
Regarding Claim 6, Lindoff discloses the apparatus of claim 1.
However, Lindoff does not explicitly disclose the at least one processor is configured to: decode the DCI; and based on the decoded DCI, identify a repetition pattern; and the repetition pattern is indicated in the DCI by an index of a pre-configured candidate repetition pattern.
Chang, a prior art reference in the same field of endeavor, teaches the at least one processor is configured to: 
decode the DCI (¶53 & Fig. 4 (410), Chang teaches decoding the DCI); and 
the repetition pattern is indicated in the DCI by an index of a pre-configured candidate repetition pattern (¶53 & Fig. 4 (430), Chang teaches identifying a repetition number based upon decoding the DCI.  ¶53 & Fig. 4 (410), Chang teaches that the repetition number is indicated by a value which further indicates a repetition pattern of transmitted and/or received data or control information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by decoding the DCI and further requiring the repetition pattern is indicated in the DCI by an index of a pre-configured candidate repetition pattern as taught by Chang because enhancing or extending the coverage of a cell can not only enhance the link quality of the PDSCH but can also reduce the number of next generation node Bs (gNBs) that are deployed, which can reduce the deployment cost (Chang, ¶25).
Regarding Claim 7, Lindoff in view of Chang discloses the apparatus of claim 6.
However, Lindoff does not explicitly disclose the pre-configured candidate repetition pattern includes a non-repetition pattern with one transmission on one entity.
Chang, a prior art reference in the same field of endeavor, further teaches the pre-configured candidate repetition pattern includes a non-repetition pattern with one transmission on one entity (¶53 & Fig. 4 (410), Chang teaches that the repetition number is indicated by a value which may be 1 which would be a non-repetition pattern.  Here, the value is pre-configured prior to transmission).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that the pre-configured candidate repetition pattern includes a non-repetition pattern with one transmission on one entity as taught by Chang because enhancing or extending the coverage of a cell can not only enhance the link quality of the PDSCH but can also reduce the number of next generation node Bs (gNBs) that are deployed, which can reduce the deployment cost (Chang, ¶25).
Claim 8 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Vivo (Vivo, Further discussion on Multi-TRP/Panel transmission, 13th May 2019, 3GPP TSG RAN WG1 Meeting #97, Tdoc: R1-1906159 (Year: 2019); See Reference U of NPL List on Page 8 of PTO-892).
Regarding Claim 8, Lindoff discloses the apparatus of claim 1.
However, Lindoff does not disclose the at least one processor is configured to initiate transmission of a common ACK/NACK using the multiple transmissions on the different entities of the plurality of entities.
Vivo, a prior art reference in the same field of endeavor, teaches the at least one processor is configured to initiate transmission of a common ACK/NACK using the multiple transmissions on the different entities of the plurality of entities (§3.1 PDSCH Repetition Schemes with Multiple PDCCHs, Vivo teaches using a soft-combined HARQ feedback reflecting the transmission of at least two PDSCHs for two different entities).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring the at least one processor is configured to initiate transmission of a common ACK/NACK using the multiple transmissions on the different entities of the plurality of entities as taught by Vivo because the reliability of URLLC service is improved (Vivo, Pg. 4, §3.1).
Claims 10-12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Zhou et al. (US 20190357238 A1; hereinafter referred to as “Zhou”).
Regarding Claim 10, Lindoff discloses the method of claim 9.
Lindoff further discloses the DCI includes the scheduling information for each of the multiple transmissions (¶103-104 & Fig. 5 (502), Lindoff discloses that the DCI includes first control information indicating a first data channel in which a first data packet is scheduled to be transmitted and second control information indicating a second data channel in which a second data packet is scheduled to be transmitted).
However, Lindoff does not explicitly disclose the scheduling information includes a cell identifier (ID), a bandwidth part (BWP) ID, or both.
Zhou, a prior art reference in the same field of endeavor, teaches the scheduling information includes a cell identifier (ID) (¶344, Zhou teaches cone or more downlink control information (DCI) indicating a cell identifier (ID)), a bandwidth part (BWP) ID (¶344, Zhou teaches cone or more downlink control information (DCI) indicating bandwidth part (BWP) identifier (ID)), or both (¶344, Zhou teaches cone or more downlink control information (DCI) indicating a cell identifier and/or bandwidth part (BWP) identifier (ID)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that the scheduling information includes a cell identifier (ID), a bandwidth part (BWP) ID, or both as taught by Huawei because reducing decoding attempts of multiple DCI (e.g., blind decoding), power consumption of the wireless device may be reduced, and/or downlink signaling overhead may be reduced (Zhou, ¶4).
Regarding Claim 11, Lindoff in view of Zhou discloses the method of claim 10.
Lindoff further discloses identifying, by the UE, the scheduling information included in the DCI (¶103-104 & Fig. 5 (502), Lindoff teaches determining, by a client device 300 based upon downlink control information (DCI), first control information indicating a first data channel and second control information indicating a second data channel on which a first data packet and second packet are scheduled respectively); and scheduling receipt of at least one of the multiple transmission based on the identified scheduling information (¶103-104 & Fig. 5 (502), Lindoff discloses first control information that schedules a first data packet on a first data channel and second control information that schedules a second data packet on a second data channel).
Regarding Claim 12, Lindoff in view of Zhou discloses the method of claim 10.
Lindoff further discloses the scheduling information indicates a frequency domain allocation (¶103-104 & Fig. 5 (502), Lindoff teaches determining, by a client device 300 based upon downlink control information (DCI), first control information indicating a first data channel and second control information indicating a second data channel.  Examiner correlates a data channel to a frequency allocation); and the frequency domain allocation includes a number of resource blocks (RBs), a location of one or more RBs, or both (¶111, Lindoff discloses that the first data channel and the second data channel are indicated as a number of resource blocks).
Claim 13 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Zhou in further view of Bhattad et al. (US 20180270851 A1; hereinafter referred as “Bhattad”).
Regarding Claim 13, Lindoff in view of Zhou discloses the method of claim 10.
However, Lindoff does not explicitly disclose the scheduling information indicates a time domain allocation; and the time domain allocation includes a start time, a duration, or both.
Bhattad, a prior art reference in the same field of endeavor, teaches the scheduling information indicates a time domain allocation (¶143 & Fig. 8, Bhattad discloses that the first DCI includes scheduling information indicating a time duration 705-a between the first DCI and the second DCI); and the time domain allocation includes a start time, a duration (¶143 & Fig. 8, Bhattad discloses that the time duration 705-a is a duration of time), or both.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that the scheduling information indicates a time domain allocation; and the time domain allocation includes a start time, a duration, or both as taught by Bhattad because channel utilization and trunking efficiency is improved (Bhattad, ¶5).
Claims 14-15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Zhou in view of Gou et al. (US 20190297603 A1; hereinafter referred to as “Guo”) in view of Zhang et al. (US 20190281588 A1; hereinafter referred to as “Zhang”) in further view of Nilsson et al. (US 20180269952 A1; hereinafter referred as “Nilsson”).
Regarding Claim 14, Lindoff in view of Zhou discloses the method of claim 10.
However, Lindoff does not explicitly disclose the scheduling information includes a beam indication; and the beam indication indicates a transmission configuration indicator (TCI) state.
Guo, a prior art reference in the same field of endeavor, teaches the scheduling information includes a beam indication (Abstract, Guo teaches that the downlink control information comprises a beam indication configuration); and the beam indication indicates a transmission configuration indicator (TCI) state (Abstract, Guo teaches that the downlink control information comprises a beam indication configuration which further comprises a transmission configuration indicator (TCI) state).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that the scheduling information includes a beam indication and the beam indication indicates a transmission configuration indicator (TCI) state as taught by Guo because configuring multiple transmission beams for uplink transmission to reduce the overhead for uplink beam management in the case of UE with multiple transmission panels (Guo, ¶196).
However, Lindoff does not explicitly disclose the beam indication indicates a spatial relation.
Zhang, a prior art reference in the same field of endeavor, teaches the beam indication indicates a spatial relation (¶40, Zhang teaches that the downlink control information comprises spatial relation information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that the beam indication indicates a spatial relation as taught by Zhang because the latency associated with sounding reference signal (SRS) beam management and power control is reduced (Zhang, ¶42).
However, Lindoff does not disclose the beam indication indicates a beam sweep pattern.
Nilsson, a prior art reference in the same field of endeavor, teaches the beam indication indicates a beam sweep pattern (¶80 & Fig. 2 (S204), Nilsson teaches that scheduling information, from the network, comprises a beam sweep pattern).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that the beam indication indicates a beam sweep pattern as taught by Nilsson because beam management is rendered more efficient by enabling efficient beam management (Nilsson, ¶7).
Regarding Claim 15, Lindoff in view of Zhou in view of Guo in view of Zhang in further view of Nilsson discloses the method of claim 14.
However, Lindoff does not disclose the beam sweep pattern includes a time division multiplexed (TDMed) beam, a frequency division multiplexed (FDMed) beam, a spatial division multiplexed (SDMed) beam, or a combination thereof.
Nilsson, a prior art reference in the same field of endeavor, further teaches the beam sweep pattern includes a time division multiplexed (TDMed) beam, a frequency division multiplexed (FDMed) beam, a spatial division multiplexed (SDMed) beam, or a combination thereof (¶87, Nilsson teaches that the beams may be multiplexed in code or frequency).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that the beam sweep pattern includes a time division multiplexed (TDMed) beam, a frequency division multiplexed (FDMed) beam, a spatial division multiplexed (SDMed) beam, or a combination thereof as taught by Nilsson because beam management is rendered more efficient by enabling efficient beam management (Nilsson, ¶7).
Claim 16 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Zhou in view of Nakamura et al. (US 20200259612 A1; hereinafter referred to as “Nakamura”) in further view of Huawei (Huawei et al., Remaining details for DL design on multi-TRP/panel transmission for eMBB, 13th May 2019, 3GPP TSG RAN WG1 Meeting #97, Tdoc: R1-1906040 (Year: 2019), See Reference X of NPL List on Pg. 7 of PTO-892; hereinafter referred to as “Huawei”).
Regarding Claim 16, Lindoff in view of Zhou discloses the method of claim 10.
However, Lindoff does not explicitly disclose the scheduling information includes a demodulation reference signal (DMRS) configuration; and the DMRS configuration includes one or more antenna portions.
Nakamura, a prior art reference in the same field of endeavor, teaches the scheduling information includes a demodulation reference signal (DMRS) configuration (Abstract, Nakamura teaches downlink control information and higher layer signaling comprising information indicating the configuration of demodulation reference signals); and the DMRS configuration includes one or more antenna portions (Abstract, Nakamura teaches downlink control information and higher layer signaling comprising information indicating the configuration of antenna ports for the demodulation reference signals).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that the scheduling information includes a demodulation reference signal (DMRS) configuration and the DMRS configuration includes one or more antenna portions as taught by Nakamura because beam management is rendered more efficient by enabling efficient beam management (Nilsson, ¶7).
However, Lindoff does not explicitly disclose the DMRS configuration includes typeA/typeB.
Huawei, a prior art reference in the same field of endeavor, teaches the DMRS configuration includes typeA/typeB (Pg. 4 of 7, §2.2.2 Resource Allocation, Huawei teaches providing configuration information allowing a UE to have a DMRS configuration that is either Type A or Type B).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that t the DMRS configuration includes typeA/typeB as taught by Huawei because the reliability and robustness of URLL traffic using multi-TRP/panels is enhanced (Huawei, Pg. 2).
Claim 18 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Zhou in further view of Kim et al. (US 20180278368 A1; hereinafter referred to as “Kim”).
Regarding Claim 18, Lindoff in view of Zhou discloses the method of claim 10.
However, Lindoff does not explicitly disclose the scheduling information includes hybrid automatic repeat request (HARQ) information; and the HARQ information includes a HARQ process ID, code block group (CBG) information, redundancy version, or a combination thereof.
Kim, a prior art reference in the same field of endeavor, teaches the scheduling information includes hybrid automatic repeat request (HARQ) information (¶10, Kim teaches that the downlink control information may indicate HARQ information); and the HARQ information includes a HARQ process ID, code block group (CBG) information, redundancy version, or a combination thereof (¶10, Kim teaches that the HARQ information may include a HARQ process identifier (ID), a number of codeblocks per codeblock group, and/or redundancy version).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that the scheduling information includes hybrid automatic repeat request (HARQ) information; and the HARQ information includes a HARQ process ID, code block group (CBG) information, redundancy version, or a combination thereof as taught by Kim because wireless communication is improved by accommodating different services while maintaining performance, low complexity, and low power consumption (Kim, ¶4).
Claim 19 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Zhou in further view of Lee et al. (US 20200015256 A1 using the filing date of 01 April 2017; hereinafter referred to as “Lee2”).
Regarding Claim 19, Lindoff in view of Zhou discloses the method of claim 10.
However, Lindoff does not explicitly disclose the scheduling information includes uplink (UL) feedback information; and the UL feedback information includes a Physical Uplink Control Channel (PUCCH) resource indicator, time distance from Physical Downlink Shared Channel (PDSCH) to PUCCH, downlink (DL) assignment index, or a combination thereof.
Lee2, a prior art reference in the same field of endeavor, teaches the scheduling information includes uplink (UL) feedback information (¶95 | Application 62/480,433: Pgs. 23-24, Lee2 teaches the DCI includes a processing time); and the UL feedback information includes a Physical Uplink Control Channel (PUCCH) resource indicator, time distance from Physical Downlink Shared Channel (PDSCH) to PUCCH (¶95 | Application 62/480,433: Pgs. 23-24, Lee2 teaches that the processing time is a duration of time from a Physical Downlink Shared Channel (PDSCH) to Physical Uplink Control Channel (PUCCH) for transmission of HARQ-ACK information), downlink (DL) assignment index, or a combination thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that the scheduling information includes uplink (UL) feedback information; and the UL feedback information includes a Physical Uplink Control Channel (PUCCH) resource indicator, time distance from Physical Downlink Shared Channel (PDSCH) to PUCCH, downlink (DL) assignment index, or a combination thereof as taught by Bae because aggregation of carriers having a plurality of TTI lengths, a plurality of subcarrier spacings, or a plurality of processing times may be efficiently performed (Lee2, ¶17).
Claim 20 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Zhou in further view of Talarico et al. (US 20190268971 A1; hereinafter referred to as “Talarico”).
Regarding Claim 20, Lindoff in view of Zhou discloses the method of claim 10.
However, Lindoff does not explicitly disclose the scheduling information includes link adaptation information; and the link adaptation information includes a modulation code scheme (MCS), Transmit power control (TPC) command, sounding reference signal (SRS)/channel state information (CSI) request, or a combination thereof.
Talarico, a prior art reference in the same field of endeavor, teaches the scheduling information includes link adaptation information (¶114, Talarico teaches one or more fields of the downlink control information comprises link adaptation information); and the link adaptation information includes a modulation code scheme (MCS), Transmit power control (TPC) command, sounding reference signal (SRS)/channel state information (CSI) request, or a combination thereof (¶114, Talarico teaches that the link adaptation information may include modulation and coding scheme (MCS), Transmit Power Control (TPC) command, sounding reference signal (SRS) request, and/or channel state information (CSI) request).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that the scheduling information includes link adaptation information; and the link adaptation information includes a modulation code scheme (MCS), Transmit power control (TPC) command, sounding reference signal (SRS)/channel state information (CSI) request, or a combination thereof as taught by Kim because reducing the latency associated with listen-before-talk channel access in the unlicensed spectrum will improve wireless communication (Talarico, ¶4-6).
Claim 22 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Lee et al. (US 20210144700 A1; hereinafter referred to as “Lee”).
Regarding Claim 22, Lindoff discloses the apparatus of claim 21.
However, Lindoff does not explicitly disclose the same DCI is repeated over a set of entities of the plurality of entities; the entity includes a component carrier, a cell, or a frequency allocation; or a combination thereof.
Lee, a prior art reference in the same field of endeavor, teaches the same DCI is repeated over a set of entities of the plurality of entities (¶205-207 & Fig. 9, Lee discloses that a plurality of DCIs may be received per each CC/TRP or that a single DCI may be received from a single TRP); the entity includes a component carrier (¶205-207 & Fig. 9, Lee discloses a component carrier), a cell (¶205-207 & Fig. 9, Lee discloses a transmission/receive point corresponding to a component carrier), or a frequency allocation (¶205-207 & Fig. 9, Lee discloses a component carrier); or a combination thereof.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lindoff by requiring that the same DCI is repeated over a set of entities of the plurality of entities; the entity includes a component carrier, a cell, or a frequency allocation; or a combination thereof as taught by Lee because decoding gain of the DCI is improved irrespective of a repetition number and/or without accurate knowledge of the starting point of repetitions (Lee, ¶226).
Claim 25 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Wang et al. (US 20200107327 A1; hereinafter referred to as “Wang”) in further view of Reial et al. (US 20210360429 A1; hereinafter referred to as “Reial”).
Regarding Claim 25, Lindoff discloses the method of claim 21.
However, Lindoff does not explicitly disclose means for performing, based on the DCI, beam sweep for a channel.
Wang, a prior art reference in the same field of endeavor, teaches means for performing, based on the DCI, beam sweep for a channel (¶241, Wang teaches performing, by the UE, a beam sweep based upon physical layer signaling or RRC layer signaling).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring means for performing, based on the DCI, beam sweep for a channel as taught by Wang because mitigation of the noise and/or impact of noise for wireless communication systems improves communication in those wireless communication systems (Wang, ¶7).
However, Lindoff does not explicitly disclose the beam sweep is scheduled per entity.
Reial, a prior art reference in the same field of endeavor, teaches the beam sweep is scheduled per entity (¶100, Reial teaches that the beam sweep for each TRP is signaled by each TRP).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring that the same beam sweep is applied to each entity of the different entities as taught by Wang because tailoring the transmission or reception beamforming in dependence on the indicated beamforming property of the device reduces the need for the network not configure the beamforming operations according to worst-case or minimum-capability assumptions for the device (Reial, ¶5).
Claim 26 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Wang.
Regarding Claim 26, Lindoff discloses the method of claim 21.
However, Lindoff does not explicitly disclose means for performing, based on the DCI, beam sweep for a channel; and wherein the beam sweep includes a beam sweep pattern that includes a time division multiplexed (TDMed) beam, a frequency division multiplexed (FDMed) beam, a spatial division multiplexed (SDMed) beam, or a combination thereof.
Wang, a prior art reference in the same field of endeavor, teaches means for performing, based on the DCI, beam sweep for a channel (¶241, Wang teaches performing, by the UE, a beam sweep based upon physical layer signaling or RRC layer signaling); and wherein the beam sweep includes a beam sweep pattern that includes a time division multiplexed (TDMed) beam (¶249, Wang teaches that the wireless system may employ TDMA), a frequency division multiplexed (FDMed) beam (¶249, Wang teaches that the wireless system may employ FDMA), a spatial division multiplexed (SDMed) beam, or a combination thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring means for performing, based on the DCI, beam sweep for a channel; and wherein the beam sweep includes a beam sweep pattern that includes a time division multiplexed (TDMed) beam, a frequency division multiplexed (FDMed) beam, a spatial division multiplexed (SDMed) beam, or a combination thereof as taught by Wang because mitigation of the noise and/or impact of noise for wireless communication systems improves communication in those wireless communication systems (Wang, ¶7).
Claim 29 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Huawei (Huawei et al., Single PDCCH based multi-TRP/panel transmission, 12th November 2018, 3GPP TSG RAN WG1 Meeting #95, Tdoc: R1-1813696 (Year: 2018), See Reference W of NPL Documents on Pg. 1 of PTO-892; hereinafter referred to as “Huawei2”) in further view of Vivo.
Regarding Claim 29, Lindoff discloses the method of claim 27.
However, Lindoff does not explicitly disclose the DCI indicates carrier repetition, a beam sweep pattern, or both, per QCL group.
Vivo, a prior art reference in the same field of endeavor, teaches the DCI indicates carrier repetition, a beam sweep pattern, or both, per QCL group (Pg. 4, §3.1 PDSCH Repetition Schemes with Multiple PDCCHs, Vivo teaches each of multiple PDSCH transmissions on different TRPs are the same transport block).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring the DCI indicates carrier repetition, a beam sweep pattern, or both, per QCL group as taught by Vivo because the reliability of URLLC service is improved (Vivo, Pg. 4, §3.1).
However, Lindoff the different entities include entities of different quasi co-located (QCL) groups.
Huawei, a prior art reference in the same field of endeavor, teaches the different entities include entities of different quasi co-located (QCL) groups (Pg. 2, §2 Single PDCCH based multi-TRP/Panel Transmission with Ideal Backhaul, QCL Enhancement & DMRS Port Indication, Huawei teaches that different entities can be divided into different QCL groups).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring the DCI indicates carrier repetition, a beam sweep pattern, or both, per QCL group as taught by Huawei2 because the reliability of URLLC service using multi-TRP/panel transmission is improved (Huawei2, 3 Conclusion).
Claim 30 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff in view of Bhattad in view of Vivo in further view of Huawei et al. (Huawei et al., PDCCH repetition for URLLC, 12th November 2018, 3GPP TSG RAN WG1 Meeting #95, Tdoc: R1-1813670 (Year: 2018); See Reference V of NPL Documents on Pg. 1 of PTO-892; hereinafter referred to as “Huawei3”).
Regarding Claim 30, Lindoff discloses the method of claim 27.
However, Lindoff does not explicitly disclose the different entities include entities in a first frequency range and a second frequency range.
Bhattad, a prior art reference in the same field of endeavor, teaches that the different entities include entities in a first frequency range and a second frequency range (¶96-97, Bhattad discloses that base stations may operate in at least two different frequency bands).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring the different entities include entities in a first frequency range and a second frequency range as taught by Bhattad channel utilization and trunking efficiency is improved (Bhattad, ¶5).
However, Lindoff does not explicitly disclose the DCI indicates carrier repetition, a beam sweep pattern, or both, on entities of the first frequency range.
Vivo, a prior art reference in the same field of endeavor, teaches the DCI indicates carrier repetition, a beam sweep pattern, or both, on entities of the first frequency range (Pg. 4, §3.1 PDSCH Repetition Schemes with Multiple PDCCHs, Vivo teaches that the DCI indicating multiple PDSCH transmissions on different TRPs are the same transport block).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring the DCI indicates carrier repetition, a beam sweep pattern, or both, on entities of the first frequency range as taught by Vivo because the reliability of URLLC service is improved (Vivo, Pg. 4, §3.1).
However, Lindoff does not explicitly disclose on or more transmissions on the second frequency range are canceled or reassigned in response to an ACK received on the second frequency range.
Huawei3, a prior art reference in the same field of endeavor, teaches on or more transmissions on the second frequency range are canceled or reassigned in response to an ACK received on the second frequency range (Pg. 1, §3 Fast Feedback for Terminating PDCCH repetitions, Huawei teaches that PDCCHs and PDSCHs can be terminated in response to receiving a PDCCH acknowledgment).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindoff by requiring on or more transmissions on the second frequency range are canceled or reassigned in response to an ACK received on the second frequency range as taught by Huawei3 because fast feedback scheme for the PDCCH/PDSCH between PDCCH/PDSCH pairs in time domain can save PDCCH overhead and can improve the PDSCH reliability, and thereby increasing the overall system performance (Huawei, Pg. 3)

Allowable Subject Matter
Claim 23 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474